Exhibit 10.8

AMENDED AND RESTATED LOAN AGREEMENT

THIS AMENDED AND RESTATED LOAN AGREEMENT (the “Agreement”), is entered into as
of September 24, 2015, between PREFORMED LINE PRODUCTS COMPANY, a corporation
incorporated under the laws of the State of Ohio (“PLP U.S.”), with an address
at 660 Beta Drive, Mayfield Village, Ohio 44143, PREFORMED LINE PRODUCTS PTY
LTD, a corporation incorporated under the laws of the Commonwealth of Australia
(“PLP Australia”), with an address at 190 Power Street, Glendenning NSW 2761,
Australia, and PNC BANK, NATIONAL ASSOCIATION (the “Bank”), with an address at
1900 East Ninth Street, Cleveland, Ohio 44114.

The Borrowers (as hereinafter defined) and the Bank, with the intent to be
legally bound, agree as follows:

1. Loan. The Bank has made or may make one or more loans (collectively and
individually, the “Loan” or a “Loan”) to the Borrowers subject to the terms and
conditions and in reliance upon the representations and warranties of the
Borrowers set forth in this Agreement. The Loan is or will be evidenced by a
promissory note or notes of the Borrowers and all renewals, extensions,
amendments and restatements thereof (if one or more, collectively, the “Note”)
acceptable to the Bank, which shall set forth the interest rate, repayment and
other provisions, the terms of which are incorporated into this Agreement by
reference.

This Agreement, the Note, the subject LCs (as hereinafter defined) and all other
agreements and documents now or hereafter executed and/or delivered pursuant
hereto or thereto, as each may be amended, modified, extended or renewed from
time to time, are collectively referred to as the “Loan Documents.” Capitalized
and other terms not defined herein shall have the meanings ascribed to them in
the Loan Documents.

The term “Borrowers” shall mean, collectively, PLP U.S. and PLP Australia, and
“Borrower” means any one of them, as the context may require.

The term “Companies” shall mean, collectively, the Borrowers and the
Subsidiaries of the Borrowers, and “Company” means any one of them, as the
context may require.

The term “Subsidiary” shall mean a corporation or other business entity if
shares constituting a majority of its outstanding capital stock (or other form
of ownership) or constituting a majority of the voting power in any election of
directors (or shares constituting both majorities) are (or upon exercise of any
outstanding warrants, options or other rights would be) owned directly or
indirectly at the time in question by the corporation or other business entity
in question or another “Subsidiary of that corporation or other business entity
or any combination of the foregoing.

2. Letters of Credit. Bank agrees that until the Expiration Date Bank will issue
such letters of credit (each, a “subject LC”) for any Borrower’s account as such
Borrower may from time to time request subject, however, to the conditions of
this Agreement.

2.1 Maximum. Bank shall not issue any subject LC if, after giving effect
thereto,

(a) the sum of (i) the aggregate undrawn balance of all then outstanding subject
LCs plus (ii) the aggregate amount of all unreimbursed draws of all then
outstanding subject LCs (the “LC Exposure”) would exceed Fifteen Million Dollars
($15,000,000) or

(b) the sum of the then aggregate outstanding Loans plus the then LC Exposure
would exceed $50,000,000.



--------------------------------------------------------------------------------

2.2 Term. No subject LC shall permit any draft to be drawn thereunder on a date
(the “last draw date”) that is more than one (1) year after the date of its
issue, nor shall any subject LC permit the last draw date to be later than the
third (3rd) banking day next preceding the Expiration Date.

2.3 Form. Each subject LC shall:

(a) be issued in such form as Bank may reasonably require,

(b) be either a commercial letter of credit used solely for the importation of
goods in the ordinary course of any Borrower’s business or a standby letter of
credit, and

(c) be denominated in Dollars or Agreed Foreign Currencies (as such terms are
defined in the Note).

2.4 Commission. Borrowers shall pay Bank at the issuance of each subject LC a
non-refundable commission equal to

(a) Bank’s standard percentage fee of the face amount of each commercial import
letter of credit, or

(b) one and one-eighth percent (1.125%) of the face amount of each standby
letter of credit

plus any other standard fees for issuance, amendment, registration or draws or
any similar act generally charged by Bank in respect of letters of credit issued
by it.

2.5 Reimbursement. Each Borrower agrees to reimburse Bank for each draft or
other item paid by Bank pursuant to or otherwise in respect of any subject LC
not later than one (1) Business Day after the date on which Bank made such
payment.

2.6 Subject to Loan Back-up. In the event of a draw under any subject LC, Bank
is irrevocably authorized to prepare, to sign any Borrower’s name to, and to
deliver on any Borrower’s behalf an appropriate credit request requesting a Loan
in an amount equal to the reimbursement amount plus any interest thereon, in the
applicable currency. Bank will make the requested Loan even if any Event of
Default shall then exist and even if Borrowers for any other reason would then
not be entitled to obtain any subject loan. Bank shall disburse all such loan
proceeds directly to Bank to satisfy Borrowers’ reimbursement liability.

2.7 Unconditional Obligation. The obligation of Bank to make, and of Borrowers
to pay, the Loans made pursuant to the preceding section shall be absolute and
unconditional and shall be performed under all circumstances, including (without
limitation):

(a) any lack of validity or enforceability of the subject LC in question,

(b) the existence of any claim, offset, defense or other right that any Borrower
may have against the beneficiary of such subject LC or any of its successors in
interest,

(c) the existence of any claim, offset, defense or other right that Bank may
have against any Borrower or any of its affiliates or against the beneficiary of
such subject LC or any of their successors in interest,

(d) the existence of any fraud or misrepresentation in the presentment of any
draft or other item drawn and paid under such subject LC or

(e) any payment of any draft or other item by Bank which does not strictly
comply with the terms of such subject LC provided such payment shall not have
constituted gross negligence or willful misconduct.



--------------------------------------------------------------------------------

2.8 Cash Collateralization. If any Default or Event of Default shall occur and
be continuing, on the Business Day that any Borrower receives notice from the
Bank demanding the deposit of cash collateral pursuant to this paragraph,
Borrowers shall deposit in an account with the Bank, in the name and for the
benefit of the Lender (the “LC Collateral Account”), an amount in cash equal to
105% of the LC Exposure as of such date plus accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrowers described in clauses (iii), (iv)
or (vi) of Section 10 of the Note. Such deposit shall be held by the Bank as
collateral for the payment and performance of the Borrowers’ obligations under
the Loan Documents. The Bank shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account and each Borrower
hereby grants the Bank a security interest in the LC Collateral Account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Bank and at the
Borrowers’ risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Bank for draws on subject LCs for which it
has not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrowers for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated, be
applied to satisfy any other obligations.

2.9 Existing Letter of Credit. The parties acknowledge and agree that the
following Letters of Credit have been issued by the Bank in favor of PLP U.S.
and are outstanding on and as of the date of this Agreement: (i) 18117019-00 in
the original face amount of $2,099,265.00 issued on March 22, 2012 in favor of
PLP U.S. for the benefit of CITIBANK N.A., BANGKOK BRANCH (collectively, the
“Existing Letter of Credit”). It is expressly understood and agreed by each of
the parties hereto that the Existing Letter of Credit shall (i) constitute and
be deemed to be subject LCs for all purposes of this Agreement, the Note and the
other Loan Documents, and (ii) remain in full force and effect. PLP U.S. hereby
ratifies, confirms and reaffirms in all respects its obligations under and with
respect to the Existing Letter of Credit.

3. Representations and Warranties. Each Borrower hereby makes the following
representations and warranties, which shall be continuing in nature and remain
in full force and effect until the obligations arising under this Agreement and
the other Loan Documents are paid in full, and which shall be true and correct
except as otherwise set forth on the Addendum attached hereto and incorporated
herein by reference (the “Addendum”):

3.1. Existence, Power and Authority. Each Company is duly organized, validly
existing and in good standing under the laws of the State of its incorporation
or organization and has the organizational power and authority to own and
operate its assets and to conduct its business as now or proposed to be carried
on, and is duly qualified, licensed and in good standing to do business in all
jurisdictions where its ownership of property or the nature of its business
requires such qualification or licensing, except where the failure to be so
qualified or licensed could not reasonably be expected to result in a material
adverse change in its business, assets, operations, condition (financial or
otherwise) or results of operations. Each Company is duly authorized to execute
and deliver the Loan Documents to which it is a party, all necessary
organizational action to authorize the execution and delivery of the Loan
Documents has been properly taken, and each Borrower is and will continue to be
duly authorized to borrow under this Agreement and to perform all of the other
terms and provisions of the Loan Documents.

3.2. Financial Statements. The Borrowers have delivered or caused to be
delivered to the Bank its most recent balance sheet, income statement and
statement of cash flows (as applicable, the “Historical Financial Statements”).
The Historical Financial Statements are true, complete and accurate in all
material respects and fairly present the financial condition, assets and
liabilities, whether accrued, absolute, contingent or otherwise and the results
of the Companies’ operations for the period specified therein. The Historical
Financial Statements have been prepared in accordance with generally accepted
accounting principles in effect from time to time (“GAAP”) consistently applied
from period to period, subject in the case of interim statements to normal
year-end adjustments and to any customary comments and notes reasonably
acceptable to the Bank.



--------------------------------------------------------------------------------

3.3. No Material Adverse Change. Since the date of the most recent Financial
Statements (as hereinafter defined), the Companies on a consolidated basis have
not suffered any damage, destruction or loss, and no event or condition has
occurred or exists, which has resulted or could reasonably be expected to result
in a material adverse change in their business, assets, operations, condition
(financial or otherwise) or results of operation.

3.4. Binding Obligations. Each Company has full power and authority to enter
into the transactions provided for in this Agreement and the other Loan
Documents; and the Loan Documents, when executed and delivered by such Company,
will constitute the legal, valid and binding obligations of such Company
enforceable in accordance with their terms.

3.5. No Defaults or Violations. There does not exist any Default or Event of
Default or any default or violation by any Company of or under any of the terms,
conditions or obligations of: (i) its partnership agreement if such Company is a
partnership, its articles or certificate of incorporation, regulations or bylaws
if such Company is a corporation or its other organizational documents as
applicable; (ii) any indenture, mortgage, deed of trust, franchise, permit,
contract, agreement, or other instrument to which it is a party or by which it
is bound, the violation of which could reasonably be expected to have a material
adverse effect on the business, assets, operations, condition (financial or
otherwise) or results of operations of the Companies on a consolidated basis; or
(iii) in any material respect, any law, ordinance, regulation, ruling, order,
injunction, decree, condition or other requirement applicable to or imposed upon
it by any law, the action of any court or any governmental authority or agency;
and the consummation of this Agreement and the transactions set forth herein
will not result in any such default or violation or Event of Default.

3.6. Title to Assets. Each Company has good and marketable title to the assets
reflected on the most recent Financial Statements, free and clear of all liens
and encumbrances, except for (i) current taxes and assessments not yet due and
payable, (ii) assets disposed of by such Company in the ordinary course of
business since the date of the most recent Financial Statements, and (iii)
Permitted Encumbrances (as hereinafter defined).

3.7. Litigation. There are no actions, suits, proceedings or governmental
investigations pending or, to the knowledge of any Borrower, threatened against
any Company, which could reasonably be expected to result in a material adverse
change in its business, assets, operations, condition (financial or otherwise)
or results of operations of the Companies on a consolidated basis and there is
no basis known to any Borrower for any action, suit, proceeding or investigation
which could reasonably be expected to result in such a material adverse
change. All pending litigation against any domestic Company and litigation
threatened in writing, in each case as of the date of this Agreement, is listed
on the Addendum.

3.8. Tax Returns. Each Company has filed all returns and reports that are
required to be filed by it in connection with any federal, state or local tax,
duty or charge levied, assessed or imposed upon it or its property or withheld
by it, including income, unemployment, social security and similar taxes, and
all of such taxes have been either paid or adequate reserve or other provision
has been made therefor.

3.9. Employee Benefit Plans. Each employee benefit plan as to which any Company
may have any liability complies in all material respects with all applicable
provisions of the Employee Retirement Income Security Act of 1974 (as amended
from time to time, “ERISA”), including minimum funding requirements, and (i) no
Prohibited Transaction (as defined under ERISA) has occurred with respect to any
such plan, (ii) no Reportable Event (as defined under Section 4043 of ERISA) has
occurred with respect to any such plan which would cause the Pension Benefit
Guaranty Corporation to institute proceedings under Section 4042 of ERISA, (iii)
no Company has withdrawn from any such plan or initiated steps to do so, and
(iv) no steps have been taken to terminate any such plan.

3.10 Environmental Matters. Each Company is in compliance, in all material
respects, with all Environmental Laws (as hereinafter defined), including,
without limitation, all Environmental Laws in jurisdictions in which such
Company owns or operates, or has owned or operated, a facility or site, stores
Collateral, arranges or has arranged for disposal or treatment of hazardous
substances, solid waste or other waste, accepts or has accepted for transport
any hazardous substances, solid waste or other wastes or holds or has held any
interest in real property or otherwise. Except as otherwise disclosed on the
Addendum, no litigation or proceeding arising under,



--------------------------------------------------------------------------------

relating to or in connection with any Environmental Law is pending or, to the
best of any Borrower’s knowledge, threatened against any Company, any real
property which any Company holds or has held an interest or any past or present
operation of any Company. No release, threatened release or disposal of
hazardous waste, solid waste or other wastes is occurring, or to the best of any
Borrower’s knowledge has occurred, on, under or to any real property in which
any Company holds or has held any interest or performs or has performed any of
its operations, in violation of any Environmental Law. As used in this Section,
“litigation or proceeding” means any demand, claim notice, suit, suit in equity,
action, administrative action, investigation or inquiry whether brought by a
governmental authority or other person, and “Environmental Laws” means all
provisions of laws, statutes, ordinances, rules, regulations, permits, licenses,
judgments, writs, injunctions, decrees, orders, awards and standards promulgated
by any federal, state or local governmental authority concerning health, safety
and protection of, or regulation of the discharge of substances into, the
environment.

3.11. Intellectual Property. Each Company owns or is licensed to use all
patents, patent rights, trademarks, trade names, service marks, copyrights,
intellectual property, technology, know-how and processes necessary for the
conduct of its business as currently conducted that are material to the
condition (financial or otherwise), business or operations of the Companies on a
consolidated basis.

3.12. Regulatory Matters. No part of the proceeds of the Loan will be used for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U of the Board of Governors of the
Federal Reserve System as now and from time to time in effect or for any purpose
which violates the provisions of the Regulations of such Board of Governors.

3.13. Solvency. After giving effect to the transactions contemplated by the Loan
Documents, (i) the aggregate value of each Borrower’s assets will exceed its
liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities), (ii) each Borrower will have sufficient cash flow to enable it to
pay such Borrower’s debts as they become due, and (iii) no Borrower will have
unreasonably small capital for the business in which it is engaged.

3.14. Disclosure. None of the Loan Documents contains or will contain any untrue
statement of material fact or omits or will omit to state a material fact
necessary in order to make the statements contained in this Agreement or the
Loan Documents not misleading. There is no fact known to any Borrower which
materially adversely affects or, so far as any Borrower can now foresee, might
materially adversely affect the business, assets, operations, condition
(financial or otherwise) or results of operation of any Company and which has
not otherwise been fully set forth in this Agreement or in the Loan Documents.

4. Affirmative Covenants. Each Borrower agrees that from the date of execution
of this Agreement until all obligations arising under, or related to, this
Agreement and the other Loan Documents have been paid in full and any
commitments of the Bank to Borrowers have been terminated, each Borrower will:

4.1. Books and Records. Maintain, and cause each other Company to maintain,
books and records in accordance with GAAP and give representatives of the Bank
access thereto at all reasonable times, upon reasonable advance notice and in
the presence of a representative of the Borrowers, including permission to
examine, copy and make abstracts from any of such books and records and such
other information as the Bank may from time to time reasonably request, and each
Borrower will make available to the Bank for examination copies of any reports,
statements and returns which such Borrower or any other Company may make to or
file with any federal, state or local governmental department, bureau or agency.
In addition, each Company will permit the Bank at all reasonable times upon
reasonable advance notice to consult with such Company’s directors, officers,
accountants, plan administrators and, in the presence of an officer or
designated representative of the Borrowers, employees in respect of its
financial condition, properties and operations, each of which parties is hereby
authorized to make such information available to the Bank to the same extent it
would to such Company.

4.2. Interim Financial Statements; Certificate of No Default. Furnish the Bank
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year the Borrowers’ Financial Statements for such period, in reasonable
detail, certified by an authorized officer of each Borrower and prepared in
accordance with GAAP consistently applied from period to period. Each Borrower
shall also deliver a certificate as to its compliance with applicable financial
covenants (containing detailed calculations of all financial covenants) for the



--------------------------------------------------------------------------------

period then ended and whether any Event of Default exists, and, if so, the
nature thereof and the corrective measures the Borrowers propose to take. As
used in this Agreement, “Financial Statements” means the Borrowers’ consolidated
and, if required by the Bank in its reasonable discretion, consolidating balance
sheets, income statements and statements of cash flows for the year, month or
quarter together with year-to-date figures and comparative figures for the
corresponding periods of the prior year.

4.3. Annual Financial Statements; Budget; Other Financial Info. (a) Furnish the
Borrowers’ Financial Statements to the Bank within 120 days after the end of
each fiscal year. Those Financial Statements will be prepared on an audited
basis in accordance with GAAP by an independent certified public accountant
selected by the Borrowers and reasonably satisfactory to the Bank. Audited
Financial Statements shall contain the unqualified opinion of an independent
certified public accountant and all accountant examinations shall have been made
in accordance with GAAP consistently applied from period to period. The
Borrowers shall also deliver to the Bank (i) copies of any management letters
and auditor letters relating to the Financial Statements and (ii) a certificate
as to its compliance with applicable financial covenants (containing detailed
calculations of all financial covenants) for the period then ended and whether
any Event of Default exists, and, if so, the nature thereof and the corrective
measures the Borrowers proposes to take.

(b) [INTENTIONALLY OMITTED]

(c) promptly following any request therefor, furnish such other information
regarding the operations, business affairs and financial condition of any
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Bank may reasonably request.

4.4. Payment of Taxes and Other Charges. Pay and discharge when due all
indebtedness and all taxes, assessments, charges, levies and other liabilities
imposed upon any Company, its income, profits, property or business, except
those which currently are being contested in good faith by appropriate
proceedings and for which the Borrowers shall have set aside adequate reserves
or made other adequate provision with respect thereto acceptable to the Bank in
its reasonable discretion.

4.5. Maintenance of Existence, Operation and Assets. Do all things necessary to
(i) except as expressly permitted by Section 5.5, maintain, renew and keep in
full force and effect each Company’s organizational existence and all rights,
permits and franchises necessary to enable it to continue its business as
currently conducted; (ii) continue in operation in substantially the same manner
as at present; (iii) keep each Company’s properties in good operating condition
and repair, ordinary wear and tear excepted; and (iv) make all necessary and
proper repairs, renewals, replacements, additions and improvements thereto.

4.6. Insurance. Maintain, and will cause each other Company to maintain, with
financially sound and reputable insurers, insurance with respect to its property
and business against such casualties and contingencies, of such types and in
such amounts, as is customary for established companies engaged in the same or
similar business and similarly situated.

4.7. Compliance with Laws. Comply. and cause each other Company to, comply, in
all material respects, with all laws applicable to it and each Company and to
the operation of its and each Company’s business (including without limitation
any statute, ordinance, rule or regulation relating to employment practices,
pension benefits or environmental, occupational and health standards and
controls).

4.8. Bank Accounts. Establish and maintain at the Bank, each of PLP U.S.’s and
PLP Australia’s primary domestic depository accounts.

4.9. Financial Covenants. Comply with all of the financial and other covenants,
if any, set forth on the Addendum (the “Financial Covenants”).

4.10. Additional Reports. Provide prompt written notice to the Bank of the
occurrence of any of the following (together with a description of the action
which the Borrowers or the applicable Company proposes to take with respect
thereto): (i) any Event of Default or any event, act or condition which, with
the passage of time



--------------------------------------------------------------------------------

or the giving of notice, or both, would constitute an Event of Default (a
“Default”), (ii) any litigation filed by or against any Company involving (A)
potential damages, amounts in dispute or fines of more than $1,500,000, (B) any
temporary or permanent injunctive relief, or (C) criminal charges, (iii) any
Reportable Event or Prohibited Transaction with respect to any Employee Benefit
Plan(s) (as defined in ERISA) or (iv) any event which likely may result in a
material adverse change in the business, assets, operations, condition
(financial or otherwise) or results of operation of the Companies on a
consolidated basis.

4.11. Further Assurances. (a) Subject to applicable law, at the request of the
Bank, each Borrower shall cause each of its domestic Subsidiaries formed or
acquired after the date of this Agreement to execute a guaranty in favor of the
Bank in form and substance satisfactory to the Bank, in its sole discretion.

(b) Without limiting the foregoing, each Borrower will, and will cause each
other Company to, execute and deliver, or cause to be executed and delivered, to
the Bank such documents, agreements and instruments, and will take or cause to
be taken such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents),
which may be required by law or which the Bank may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents.

5. Negative Covenants. Each Borrower covenants and agrees that from the date of
this Agreement until all obligations arising under, or related to, this
Agreement and the other Loan Documents have been paid in full and any
commitments of the Bank to any Borrower have been terminated, except as set
forth in the Addendum, no Borrower will, nor permit any other Company to,
without the Bank’s prior written consent:

5.1. Indebtedness. Create, incur, assume or suffer to exist any indebtedness for
borrowed money other than: (i) the Loan and any subsequent indebtedness to the
Bank; (ii) open account trade debt incurred in the ordinary course of business,
(iii) secured indebtedness permitted under Section 5.2 hereof and refinancing
thereof, provided that the principal amount does not increase, (iv) indebtedness
in favor of any Borrower or any other Company, (v) unsecured indebtedness in
respect of bid, performance or surety, appeal or similar bonds, and completion
guarantees, incurred in the ordinary course of business, (vi) interest rate
hedging obligations, (vii) indebtedness listed on the Addendum existing on the
date hereof (the “Existing Indebtedness”) so long as such indebtedness is
unsecured, (viii) additional unsecured indebtedness not exceeding an aggregate
principal amount of three million dollars ($3,000,000) at any one time
outstanding for all Companies, and (ix) other additional unsecured indebtedness
not exceeding an aggregate principal amount of twelve million dollars
($12,000,000) at any one time outstanding for all Companies (“Additional
Unsecured Indebtedness”); provided, however, that in no event shall any such
Additional Unsecured Indebtedness incurred after the date of this Agreement
which is provided by any Domestic Lender to any Company, or by any Foreign
Lender to any domestic Company (x) contain any representations, warranties,
indemnities, covenants, pricing terms or any other terms (whether of a business
nature or otherwise) that are more favorable to such Domestic Lender or Foreign
Lender, as applicable, than those contained in the Loan Documents, (y) contain
any terms that conflict with, or that are otherwise more restrictive on any
Company than, any of the terms of the Loan Documents, or (z) confer rights on or
to such Domestic Lender or Foreign Lender, as applicable, that are not conferred
on or to the Bank under the Loan Documents or otherwise.

For purposes of this Section 5.1, the following terms shall have the following
meanings:

“Domestic Lender” means (A) a financial institution, or a firm, corporation or
other entity otherwise engaged in making, purchasing, holding or investing in
loans and/or other extensions of credit, in any such case that is (1) organized
under the federal laws of the United States of America, or (2) located in, or
organized under the laws of, one of the states of the United States of America
or any territory or other political subdivision of the United States of America,
and (B) any branch, Subsidiary or affiliate of a financial institution, firm,
corporation or other entity described in the immediately preceding clause (A)
which is located outside of, or otherwise organized under the laws of any
jurisdiction outside of, the United States of America or any territory or
political subdivision thereof.

“Foreign Lender” means (A) a financial institution, or a firm, corporation or
other entity otherwise engaged in making, purchasing, holding or investing in
loans and/or other extensions of credit, in any such case that is located in, or
organized under the laws of, a jurisdiction other than the United States of
America or



--------------------------------------------------------------------------------

any one of the states, territories or other political subdivisions of the United
States of America, and (B) any branch, Subsidiary or affiliate of a financial
institution, firm, corporation or other entity described in the immediately
preceding clause (A) which is located in, or otherwise organized under the laws
of, the United States of America or any state, territory or political
subdivision of the United States of America, in each case to the extent not
otherwise covered by the definition of “Domestic Lender”.

5.2. Liens and Encumbrances. Except as provided in Section 3.6, create, assume,
incur or permit to exist any mortgage, pledge, encumbrance, security interest,
lien or charge of any kind upon any of its property, now owned or hereafter
acquired, or acquire or agree to acquire any kind of property subject to any
conditional sales or other title retention agreement, other than (collectively,
“Permitted Encumbrances”):

(i) any tax lien, or any lien securing workers’ compensation or unemployment
insurance obligations, or any mechanic’s, carrier’s or landlord’s lien, or any
lien arising under ERISA, or any security interest arising under article four
(Bank deposits and collections) or five (letters of credit) of the Uniform
Commercial Code, or any similar security interest or other lien, provided,
however, that this clause (i) shall apply only to security interests and other
liens arising by operation of law (whether statutory or common law) and in the
ordinary course of business and shall not apply to any security interest or
other lien that secures any indebtedness for borrowed money or any guaranty
thereof or any obligation that is in material default in any manner (other than
any default contested in good faith by timely and appropriate proceedings
effective to stay enforcement of the security interest or other lien in
question);

(ii) zoning or deed restriction, public utility easement, minor title
irregularities and similar matters having no adverse effect as a practical
matter on the ownership or use of any of the property in question;

(iii) any lien securing or given in lieu of surety, stay, appeal or performance
bonds, or securing performance of contracts or bids (other than contracts for
the payment of money borrowed), or deposits required by law or governmental
regulations or by any court order, decree, judgment or rule or as a condition to
the transaction of business or the exercise of any right, privilege or license,
provided, however, that this clause (iii) shall not apply to any lien or deposit
securing an obligation that is in material default in any manner (other than any
default contested in good faith by timely and appropriate proceedings effective
to stay enforcement of the security interest or other lien in question);

(iv) any mortgage, security interest or other lien securing only the Loans and
other obligations under this Agreement and the other Loan Documents;

(v) any mortgage, security interest, capitalized lease or other lien (each a
“purchase money security interest”) which is created or assumed in purchasing,
constructing or improving any real property or equipment or to which any such
property is subject when purchased, provided, however, that (A) the purchase
money security interest shall be confined to the aforesaid property, (B) the
indebtedness secured thereby does not exceed the total cost of the purchase,
construction or improvement, (C) any such indebtedness, if repaid in whole or in
part, cannot be reborrowed and (D) the aggregate amount of all indebtedness
secured by purchase money security interests permitted by this clause (vi) shall
not at any time exceed an aggregate amount equal to five million dollars
($5,000,000) at any one time outstanding for all Companies;

(vi) any mortgage, security interest or other lien (other than any purchase
money security interest) which encumbers any fixed asset of any corporation or
other business entity that is not a Subsidiary of any Borrower on the date of
this Agreement but which becomes, by acquisition, a subsidiary of a Borrower
after the date of this Agreement, but only if (A) the mortgage, security
interest or other lien in question encumbered the fixed asset in question at the
time such subsidiary is acquired and (B) the aggregate amount of all
indebtedness secured by mortgages, security interests or other liens permitted
by this clause (vi) does not at any time exceed an aggregate amount equal to
five million dollars ($5,000,000) at any one time outstanding for all Companies;

(vii) any lease other than any capitalized lease (it being agreed that a
capitalized lease is a lien rather than a lease for the purposes of this
Agreement);



--------------------------------------------------------------------------------

(viii) any mortgage, security interest or other lien which (A) is fully
disclosed in the Borrowers’ most recent financial statements or in the
supplemental schedule and (B) secures only indebtedness that is fully disclosed
in the Borrowers’ most recent financial statements or in the supplemental
schedule or any renewal or refinancing of any such indebtedness if and to the
extent that the renewal or refinancing does not increase the then amount of the
indebtedness renewed or refinanced;

(ix) any mortgage, security interest or other lien not otherwise permitted under
this Section 5.2; provided, however, that the aggregate amount of all
indebtedness secured by mortgages, security interests and other liens permitted
by this clause (vii) does not at any time exceed an aggregate amount equal to
ten million dollars ($10,000,000) at any one time outstanding for all Companies;
and

(x) any financing statement perfecting a security interest that would be
permissible under this Section 5.2.

5.3. Guarantees. Guarantee, endorse or become contingently liable for the
obligations of any person, firm, corporation or other entity, except (i) in
connection with the endorsement and deposit of checks in the ordinary course of
business for collection, (ii) any existing or future guaranty by a Company of
any liability owing by any other Company, (iii) any guaranty by any Subsidiary
of any Borrower executed in favor of the Bank, and (iv) any existing or future
guaranty; provided, however, that after giving effect thereto, the maximum
aggregate amount of all liabilities incurred by the Companies pursuant to one or
more guaranties (exclusive of guaranties permitted by clauses (i) through (iii)
above) would not at any time exceed an amount equal to ten million dollars
($10,000,000) at any one time outstanding for all Companies.

5.4. Loans or Advances. Purchase or hold beneficially any stock, other
securities or evidences of indebtedness of, or make or have outstanding, any
loans or advances to, or otherwise extend credit to, or make any investment or
acquire any interest whatsoever in, any other person, firm, corporation or other
entity, except (i) investments disclosed on the Borrowers’ Historical Financial
Statements, (ii) any existing or future advances made to an officer or employee
of any Borrower solely for the purpose of paying ordinary and reasonable
business expenses of any Borrower, (iii) any existing or future investment in
direct obligations of the United States of America or any agency thereof, in
certificates of deposit issued by the Bank, or in any other money-market
investment if it carries the highest quality rating of any nationally-recognized
rating agency; provided, however, that no investment permitted pursuant to this
clause (iii) shall mature more than ninety (90) days after the date when made,
(iv) any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business, (v)
purchases or other acquisitions of all or substantially all of the capital stock
of any corporation or other business enterprise expressly permitted under
Section 5.8, or (vi) any existing or future investment, advance or loan;
provided, however, that after giving effect thereto the aggregate amount of all
investments, advances and loans (exclusive of investments, advances and loans
permitted under clauses (i) through (v) of this Section 5.4) made by the
Companies would not at any time exceed an aggregate amount equal to fifteen
million dollars ($15,000,000) for all Companies.

5.5. Merger or Transfer of Assets. Liquidate or dissolve, or merge or
consolidate with or into any person, firm, corporation or other entity, or sell,
lease, transfer or otherwise dispose of all or any substantial part of its
property, assets (other than (y) transfers of inventory in the ordinary course
of business and (z) other assets in the ordinary course of business having a
value of not more than $3,000,000 in any fiscal year of PLP U.S.), operations or
business, whether now owned or hereafter acquired, except, so long as both
immediately before and after giving effect thereto, no Default of Event of
Default exists or shall exist, a merger or consolidation involving only
Subsidiaries of PLP U.S., any merger of PLP U.S. with one or more of its
Subsidiaries in which PLP U.S. is the surviving corporation, or any dissolution
and liquidation of a Subsidiary of any Borrower.

5.6. Change in Business, Management or Ownership. Make or permit any change in
its form of organization (except pursuant to a transaction permitted pursuant to
Section 5.5), or the nature of its business as carried on as of the date hereof.

5.7. Dividends. Declare or pay any dividends on or make any distribution with
respect to any class of its equity or ownership interest, or purchase, redeem,
retire or otherwise acquire any of its equity; provided, however, that PLP U.S.
may declare and pay dividends (in cash or in kind) so long as (i) no Default or
Event of



--------------------------------------------------------------------------------

Default shall then exist or would thereupon occur, and (ii) the amount or value
of such dividend, when added to the amount and/or value of all dividends made by
PLP U.S. in the fiscal year in which such dividend is proposed to be made, does
not exceed five million dollars ($5,000,000); and provided, further, that any
Subsidiary of PLP U.S. may declare and pay dividends to (in cash or in kind) PLP
U.S.; and provided, further, that PLP U.S. may purchase, redeem, retire or
otherwise acquire any of its equity so long as (i) no Default or Event of
Default shall then exist or would thereupon occur, and (ii) the dollar amount of
such purchase, redemption, retirement or acquisition, when added to the dollar
amounts of all purchases, redemptions, retirements or acquisitions of its equity
made by PLP U.S. during the period commencing after January 23, 2014 and ending
on the date of the proposed transaction, does not exceed twenty-one million
dollars ($21,000,000).

5.8. Acquisitions. Make acquisitions of all or substantially all of the property
or assets of any person, firm, corporation or other entity, except that PLP U.S.
may make purchases or other acquisitions of all or substantially all of the
capital stock or assets and business of any corporation, division or other
business enterprise so long as (i) the aggregate consideration of any individual
transaction does not exceed $35,000,000 and the aggregate consideration of all
such transactions consummated after September     , 2015 does not exceed
$55,000,000, (ii) both immediately before and after giving effect to the
proposed transaction, no Default or Event of Default shall exist, (iii) both
immediately before and after giving effect to the proposed transaction, PLP U.S.
shall be in compliance with the Financial Covenants, (iv) (A) not less than 30
days prior to the consummation of the proposed transaction, PLP U.S. shall have
provided the Bank with notice of such transaction, (B) not less than ten (10)
Business Days prior to the consummation of the proposed transaction, (1) copies
of then available drafts of all agreements and other instruments and documents
to be executed in connection with such transaction and (2) a copy of all
business and financial information reasonably requested by the Bank including
pro forma consolidating financial statements and statements of cash flow, and
(C) not less than two (2) Business Days prior to the consummation of the
proposed transaction, copies of the final forms of all agreements and other
instruments and documents to be executed in connection with such transaction
(collectively, the “Final Agreements”) (together with all drafts thereof
produced after the delivery of the drafts delivered under clause (iv)(B) of this
Section 5.8), and (v) the terms of the proposed transaction are reasonably
acceptable to the Bank. So long as Bank shall have received all of the items
referred to in the foregoing clause (iv) of this Section 5.8 within the time
periods set forth therein, the Bank shall notify PLP U.S. not later than one (1)
Business Day prior to the consummation of the proposed transaction whether or
not the terms of such transaction are acceptable to the Bank. In the event that
Bank so notifies PLP U.S. that the terms of the proposed transaction are
acceptable to the Bank, so long as all of the conditions set forth in this
Section 5.8 shall have been met, PLP U.S. may proceed to consummate the proposed
transaction in accordance with, and utilizing, the Final Agreements with respect
to such proposed transaction (it being understood that such Final Agreements may
contain minor, non-substantive changes to the non-material terms thereof). Not
later than ten (10) Business Days after the consummation of any such
transaction, PLP U.S. shall deliver to Bank copies of all of the agreements,
instruments and other documents executed and delivered in connection therewith.

5.9 Restrictive Agreements. Directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement after the date of this Agreement
that prohibits, restricts or imposes any condition upon (a) the ability of any
Borrower or any other Company to create, incur or permit to exist any lien,
mortgage, pledge, encumbrance, security interest or charge of any kind upon any
of its property or assets, or (b) the ability of any Company to pay dividends or
other distributions with respect to any shares of its capital stock (or other
form of ownership) or to make or repay loans or advances to any Borrower or any
other Company or to guarantee indebtedness of any Borrower or any other Company;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by any Loan Document and (ii) clause (a) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to secured indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such indebtedness.

6. Events of Default. The occurrence of any of the following will be deemed to
be an Event of Default:

6.1. Covenant Default. Any Company shall fail to observe or perform or otherwise
default in the performance of any of the covenants or agreements contained in
Sections 2.4, 2.5,4.1, 4.2, 4.3, 4.5, 4.7, 4.9, 4.10, 4.11 or 5.1 through 5.9
(inclusive) of this Agreement.



--------------------------------------------------------------------------------

6.2. Covenant Default with Grace. Any Company shall fail to observe or perform
or otherwise default in the performance of any covenant or agreement contained
in this Agreement (other than those referred to in Section 6.1 above) and such
failure or default shall continue unremedied or uncured for a period of thirty
(30) days after the earlier of knowledge by any Company of such failure or
default or notice thereof from the Bank; provided that in no event shall this
Section 6.2 in any way serve to increase any of the grace periods set forth in
Section 10 of the Note or in any other Loan Document.

6.3. Breach of Warranty. Any Financial Statement, representation, warranty or
certificate made or furnished by any Borrower or any other Company to the Bank
in connection with this Agreement shall be false, incorrect or incomplete in any
material respect when made.

6.4. Other Default. The occurrence of an Event of Default as defined in the Note
or any of the Loan Documents.

Upon the occurrence and during the continuance of an Event of Default, the Bank
will have all rights and remedies specified in the Note and the Loan Documents
and all rights and remedies (which are cumulative and not exclusive) available
under applicable law or in equity.

7. Conditions. The Bank’s obligation to make any advance under the Loan is
subject to the conditions that as of the date of the advance:

7.1. Conditions to Effectiveness of this Agreement. The obligations of the Bank
to make Loans and to issue subject LCs hereunder shall not become effective
until the date on which each of the conditions set forth on the Closing
Checklist is satisfied, which Closing Checklist is attached hereto as Exhibit A
and hereby incorporated herein by reference.

7.2 Conditions to Each Advance. In addition to the satisfaction of the
conditions set forth in Section 7.1 above, the obligation of the Bank to make a
Loan and to issue, amend, renew or extend any subject LC, is subject to the
satisfaction of the following conditions:

(a) The representations and warranties of each Borrower set forth in this
Agreement shall be true and correct on and as of the date of such Loan or the
date of issuance, amendment, renewal or extension of such letter of credit, as
applicable.

(b) At the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal or extension of such subject LC, as applicable, no
Default or Event of Default shall have occurred and be continuing.

(c) After giving effect to any Loan or the issuance of any subject LC, the
aggregate outstanding balance of the Loans plus the aggregate face amount of all
outstanding subject LCs shall not exceed $50,000,000.

Each Loan and each issuance, amendment, renewal or extension of a subject LC
shall be deemed to constitute a representation and warranty by each Borrower on
the date thereof as to the matters specified in paragraphs (a), (b) and (c) of
this Section.

8. Expenses. Each Borrower agrees to pay the Bank, upon the execution of this
Agreement, and otherwise on demand, all reasonable out-of-pocket costs and
expenses incurred by the Bank in connection with the preparation, negotiation
and delivery of this Agreement and the other Loan Documents, and any
modifications thereto, and the collection of all of the obligations arising
under this Agreement and the other Loan Documents, including but not limited to
enforcement actions, relating to the Loan, whether through judicial proceedings
or otherwise, or in defending or prosecuting any actions or proceedings arising
out of or relating to this Agreement, including reasonable fees and expenses of
counsel (which may include costs of in-house counsel), expenses for auditors,
appraisers and environmental consultants, lien searches, recording and filing
fees and taxes.



--------------------------------------------------------------------------------

9. Increased Costs; Yield Protection. On written demand, together with written
evidence of the justification therefor, the Borrowers agree to pay the Bank all
direct costs incurred, any losses suffered or payments made by the Bank as a
result of any Change in Law (hereinafter defined), imposing any reserve,
deposit, allocation of capital or similar requirement (including without
limitation, Regulation D of the Board of Governors of the Federal Reserve
System) on the Bank, its holding company or any of their respective assets
relative to the Facility. “Change in Law” means the occurrence, after the date
of this Note, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any governmental authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any governmental authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued. In addition, each Borrower agrees to indemnify the Bank
against any liabilities, losses or expenses (including loss of margin, any loss
or expense sustained or incurred in liquidating or employing deposits from third
parties, and any loss or expense incurred in connection with funds acquired to
effect, fund or maintain any advance (or any part thereof) bearing interest
under the Daily LIBOR or LIBOR with an interest period in excess of 7 days)
which the Bank sustains or incurs as a consequence of either (i) a Borrower’s
failure to make a payment on the due date thereof, (ii) a Borrower’s revocation
(expressly, by later inconsistent notices or otherwise) in whole or in part of
any notice given to Bank to request, convert, renew or prepay any advance, or
(iii) a Borrower’s payment, prepayment or conversion of any advance bearing
interest under the Daily LIBOR or LIBOR with an interest period in excess of 7
days on a day other than the last day of the applicable LIBOR Interest Period,
including but not limited to the Cost of Prepayment. “Cost of Prepayment” means
an additional amount, if any (in each case as specified by Bank in a certificate
setting forth the basis of such computation), as is necessary to compensate Bank
for any loss or costs (including, without limitation, any costs of exchange and
costs of hedging) incurred by the Bank as a consequence of any of the actions
described in clause (iii) of the preceding sentence. The Cost of Prepayment
shall also apply to any payments made after acceleration of the maturity of this
Note. The Bank’s determination of an amount payable under this paragraph shall,
in the absence of manifest error, be conclusive and shall be payable on demand.

10. Appointment; Nature of Relationship. Each Borrower, hereby appoints, PLP
U.S. to act as the Borrower Representative (the “Borrower Representative”) to
act on behalf of each Borrower as its contractual representative hereunder and
under each other Loan Document, and each of the Borrowers irrevocably authorizes
the Borrower Representative to act as the contractual representative of such
Borrower with the rights and duties set forth herein and in the other Loan
Documents. The Borrower Representative agrees to act as such contractual
representative. The Lender and its respective officers, directors, agents or
employees, shall not be liable to the Borrower Representative or any Borrower
for any action taken or omitted to be taken by the Borrower Representative or
the Borrowers pursuant to this Article 14.

11. Joint and Several Obligations. Subject to the limitations with respect to
the obligation and liability of PLP Australian set forth in the Note, all
obligations arising under this Agreement and the other the Loan Documents shall
be joint and several, and each Borrower shall make payment upon the maturity of
such obligations by acceleration or otherwise, and such obligation and liability
on the part of each Borrower shall in no way be affected by any extensions,
renewals and forbearance granted by the Lender to any Borrower, failure of the
Lender to give any Borrower notice of borrowing or any other notice, any failure
of the Lender to pursue or preserve its rights against any Borrower, the release
by the Lender of any collateral (if any) now or thereafter acquired from any
Borrower, and such agreement by each Borrower to pay upon any notice issued
pursuant thereto is unconditional and unaffected by prior recourse by the Lender
to the other Borrowers or any collateral for such Borrower’s obligations or the
lack thereof. Each Borrower waives all suretyship defenses. Without limiting the
generality of the foregoing, each of the Borrowers hereby acknowledges and
agrees that any and all actions, inactions or omissions by any one or more, or
all, of the Borrowers in connection with, related to or otherwise affecting this
Agreement or any of the other Loan Documents are the obligations of, and inure
to and are binding upon, each and all of the Borrowers, jointly and
severally. Each covenant, agreement, obligation, representation and warranty of
the Borrowers contained herein constitutes the joint and several undertaking of
each Borrower. PLP U.S. acknowledges that its obligations undertaken herein
might be construed to consist, at least in part, of the guaranty of obligations
of



--------------------------------------------------------------------------------

the other Borrower and, in full recognition of that fact, PLP U.S. consents and
agrees that the Lender may, at any time and from time to time, without notice or
demand, whether before or after any actual or purported termination, repudiation
or revocation of this Agreement by any Borrower, and without affecting the
enforceability or continuing effectiveness hereof as to PLP U.S.: (a)
supplement, restate, modify, amend, increase, decrease, extend, renew or
otherwise change the time for payment or the terms of this Agreement or any part
thereof, including any increase or decrease of the rate(s) of interest thereon;
(b) supplement, restate, modify, amend, increase, decrease or waive, or enter
into or give any agreement, approval or consent with respect to, this Agreement
or any part thereof, or any of the Loan Documents, or any condition, covenant,
default, remedy, right, representation or term thereof or thereunder; (c) accept
partial payments; (d) release, reconvey, terminate, waive, abandon, fail to
perfect, subordinate, exchange, substitute, transfer or enforce any security or
guarantees, and apply any security and direct the order or manner of sale
thereof as the Lender, in its sole and absolute discretion may determine; (e)
release any person from any personal liability with respect to this Agreement or
any part thereof; (f) settle, release on terms satisfactory to the Lender or by
operation of applicable law or otherwise liquidate or enforce any security or
guaranty in any manner, consent to the transfer of any security and bid and
purchase at any sale; or (g) consent to the merger, change or any other
restructuring or termination of the corporate or partnership existence of any
Borrower, or any other person, and correspondingly restructure the obligations
evidenced hereby, and any such merger, change, restructuring or termination
shall not affect the liability of any Borrower or the continuing effectiveness
hereof, or the enforceability hereof with respect to all or any part of the
obligations evidenced hereby. Each Borrower states and acknowledges that:
(w) pursuant to this Agreement, the Borrowers desire to utilize their borrowing
potential on a consolidated basis to the same extent possible as if they were
merged into a single corporate entity and that this Agreement reflects the
establishment of credit facilities which would not otherwise be available to
such Borrower if each Borrower were not jointly and severally liable for payment
of the obligations as set forth in this Section 11; (x) it has determined that
it will benefit specifically and materially from the advances of credit
contemplated by this Agreement; (y) it is both a condition precedent to the
obligations of the Lender hereunder and a desire of the Borrowers that each
Borrower execute and deliver to the Lender this Agreement; and (z) the Borrowers
have requested and bargained for the structure and terms of and security for, if
any, the advances contemplated by this Agreement. Each Borrower agrees if such
Borrower’s joint and several liability hereunder, or if any liens securing such
joint and several liability, would, but for the application of this Section 11,
be unenforceable under applicable law, such joint and several liability and each
such lien shall be valid and enforceable to the maximum extent that would not
cause such joint and several liability or such lien to be unenforceable under
applicable law, and such joint and several liability and such lien shall be
deemed to have been automatically amended accordingly at all relevant times. To
the extent that any Borrower shall, under this Agreement as a joint and several
obligor, repay any of the obligations constituting a Loan made to another
Borrower hereunder or other obligations arising under this Agreement or the
other Loan Documents incurred directly and primarily by any other Borrower (an
“Accommodation Payment”), then the Borrower making such Accommodation Payment
shall be entitled to contribution and indemnification from, and, be reimbursed
by, each of the other Borrowers in an amount, for each of such other Borrowers,
equal to a fraction of such Accommodation Payment, the numerator of which
fraction is such other Borrower’s “Allocable Amount” (as defined below) and the
denominator of which is the sum of the Allocable Amounts of all of the
Borrowers. As of any date of determination, the “Allocable Amount” of each
Borrower shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Borrower hereunder without
(A) rendering such Borrower “insolvent” within the meaning of Section 101(31) of
the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”)
or Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”), (B) leaving such
Borrower with unreasonably small capital or assets, within the meaning of
Section 548 of the United States Bankruptcy Code, Section 4 of the UFTA, or
(C) leaving such Borrower unable to pay its debts as they become due within the
meaning of Section 548 of the United States Bankruptcy Code or Section 4 of the
UFTA, or Section 5 of the UFCA. All rights and claims of contribution,
indemnification and reimbursement under this Section shall be subordinate in
right of payment to the prior payment in full of each Loan. The provisions of
this Section shall, to the extent expressly inconsistent with any provision in
any Loan Document, supersede such inconsistent provision.



--------------------------------------------------------------------------------

12. Miscellaneous.

12.1. Notices: All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (“Notices”) must be in writing
and will be effective upon receipt. Notices may be given in any manner to which
the parties may separately agree, including electronic mail. Without limiting
the foregoing, first-class mail, facsimile transmission and commercial courier
service are hereby agreed to as acceptable methods for giving Notices.
Regardless of the manner in which provided, Notices may be sent to a party’s
address as set forth above or to such other address as any party may give to the
other for such purpose in accordance with this section.

12.2. Preservation of Rights. No delay or omission on the Bank’s part to
exercise any right or power arising hereunder will impair any such right or
power or be considered a waiver of any such right or power, nor will the Bank’s
action or inaction impair any such right or power. The Bank’s rights and
remedies hereunder are cumulative and not exclusive of any other rights or
remedies which the Bank may have under other agreements, at law or in equity.

12.3. Illegality. If any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, it shall not affect or impair
the validity, legality and enforceability of the remaining provisions of this
Agreement.

12.4. Changes in Writing. No modification, amendment or waiver of, or consent to
any departure by the Borrowers from, any provision of this Agreement will be
effective unless made in a writing signed by the party to be charged, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice to or demand on the Borrowers will
entitle the Borrowers to any other or further notice or demand in the same,
similar or other circumstance.

12.5. Entire Agreement. This Agreement (including the documents and instruments
referred to herein) constitutes the entire agreement and supersedes all other
prior agreements and understandings, both written and oral, between the parties
with respect to the subject matter hereof.

12.6. Counterparts. This Agreement may be signed in any number of counterpart
copies and by the parties hereto on separate counterparts, but all such copies
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile transmission
shall be effective as delivery of a manually executed counterpart. Any party so
executing this Agreement by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.

12.7. Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the Borrowers and the Bank and their respective heirs, executors,
administrators, successors and assigns; provided, however, that the Borrowers
may not assign this Agreement in whole or in part without the Bank’s prior
written consent and the Bank at any time may assign this Agreement in whole or
in part.

12.8. Interpretation. In this Agreement, unless the Bank and the Borrowers
otherwise agree in writing, the singular includes the plural and the plural the
singular; words importing any gender include the other genders; references to
statutes are to be construed as including all statutory provisions
consolidating, amending or replacing the statute referred to; the word “or”
shall be deemed to include “and/or”, the words “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”;
references to articles, sections (or subdivisions of sections) or exhibits are
to those of this Agreement; and references to agreements and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Agreement. Section
headings in this Agreement are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose. Unless
otherwise specified in this Agreement, all accounting terms shall be interpreted
and all accounting determinations shall be made in accordance with GAAP. If this
Agreement is executed by more than one party as a Borrower, the obligations of
such persons or entities will be joint and several.

12.9. No Consequential Damages, Etc. The Bank will not be responsible for any
damages, consequential, incidental, special, punitive or otherwise, that may be
incurred or alleged by any person or entity, including any Borrower and any
Guarantor, as a result of this Agreement, the other Loan Documents, the
transactions contemplated hereby or thereby, or the use of the proceeds of the
Loan.



--------------------------------------------------------------------------------

12.10. Assignments and Participations. At any time, without any notice to the
Borrowers, the Bank may sell, assign, transfer, negotiate, grant participations
in, or otherwise dispose of all or any part of the Bank’s interest in the Loan.
Each Borrower hereby authorizes the Bank to provide, without any notice to such
Borrower, any information concerning any Borrower, including information
pertaining to any Borrower’s financial condition, business operations or general
creditworthiness, to any person or entity which may succeed to or participate in
all or any part of the Bank’s interest in the Loan.

12.11. Governing Law and Jurisdiction. This Agreement has been delivered to and
accepted by the Bank and will be deemed to be made in the State where the Bank’s
office indicated above is located. THIS AGREEMENT WILL BE INTERPRETED AND THE
RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE
LAWS OF THE STATE WHERE THE BANK’S OFFICE INDICATED ABOVE IS LOCATED, EXCLUDING
ITS CONFLICT OF LAWS RULES. Each Borrower hereby irrevocably consents to the
exclusive jurisdiction of any state or federal court in the county or judicial
district where the Bank’s office indicated above is located; provided that
nothing contained in this Agreement will prevent the Bank from bringing any
action, enforcing any award or judgment or exercising any rights against any
Borrower individually, against any security or against any property of any
Borrower within any other county, state or other foreign or domestic
jurisdiction. The Bank and each Borrower agree that the venue provided above is
the most convenient forum for both the Bank and the Borrowers. Each Borrower
waives any objection to venue and any objection based on a more convenient forum
in any action instituted under this Agreement.

12.12 USA PATRIOT ACT. The Bank hereby notifies the Borrowers that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), the Bank is required to obtain, verify
and record information that identifies each Borrower, which information includes
the name and address of each Borrower and other information that will allow the
Bank to identify each Borrower in accordance with the Act.

12.13. WAIVER OF JURY TRIAL. EACH OF THE BORROWERS AND THE BANK IRREVOCABLY
WAIVES ANY AND ALL RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS AGREEMENT, ANY DOCUMENTS
EXECUTED IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN
ANY OF SUCH DOCUMENTS. EACH BORROWER AND THE BANK ACKNOWLEDGE THAT THE FOREGOING
WAIVER IS KNOWING AND VOLUNTARY.

12.14 Amendment and Restatement. This Agreement amends and restates that certain
Loan Agreement, dated as of February 5, 2010, by and between PLP U.S. and
Lender, as previously amended from time to time (the “Original Loan
Agreement”). As such, this Agreement represents in part a renewal of, and is
executed and delivered in substitution and exchange for, and not in satisfaction
of or a novation of, the Loans and the other obligations under the Original Loan
Agreement and the Note. The Borrowers hereby confirm and agree that the Loans
and the other obligations under the Original Loan Agreement, the Note and the
documents executed in connection therewith, as modified hereby, are continuing
obligations of the Borrowers. Except for payments made prior to and on the date
hereof, nothing herein shall be construed to deem any Loans or obligations of
the Borrowers or any other guarantor thereof paid.

Upon the effectiveness of this Agreement, each reference to the Loan Agreement
in any of the other Loan Documents shall mean and be a reference to this
Agreement.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

Each Borrower acknowledges that it has read and understood all the provisions of
this Agreement, including the waiver of jury trial, and has been advised by
counsel as necessary or appropriate.

WITNESS the due execution hereof as a document under seal, as of the date first
written above.

 

WITNESS / ATTEST:     PREFORMED LINE PRODUCTS COMPANY By:  

 

    By:  

 

Name:  

 

    Name:  

 

      Title:  

 

WITNESS / ATTEST:     PREFORMED LINE PRODUCTS PTY LTD By:  

 

    By:  

 

Name:  

 

    Name:  

 

      Title:  

 

      PNC BANK, NATIONAL ASSOCIATION       By:  

 

      Name:  

 

      Title:  

 

Signature Page to

Amended and Restated Loan Agreement



--------------------------------------------------------------------------------

ADDENDUM to that certain Amended and Restated Loan Agreement dated September
    , 2015 between PREFORMED LINE PRODUCTS COMPANY and PREFORMED LINE PRODUCTS
PTY LTD as the Borrowers and PNC Bank, National Association, as the
Bank. Capitalized terms used in this Addendum and not otherwise defined shall
have the meanings given them in the Agreement. Section numbers below refer to
the sections of the Agreement.

3.6 Title to Assets. Describe additional liens and encumbrances below with
respect to domestic Companies:

3.7 Litigation. Describe pending and threatened litigation, investigations,
proceedings, etc. below with respect to domestic Companies:

5.1 Indebtedness. Describe unsecured indebtedness existing on the date of the
Agreement below:



--------------------------------------------------------------------------------

CONTINUATION OF ADDENDUM

FINANCIAL COVENANTS

(1) The Borrowers will maintain at all times a minimum Tangible Net Worth of
$203,000,000, to be increased on each December 31 commencing on December 31,
2015, by an amount equal to 50.0% of the Borrowers’ net income after taxes (if a
positive number) for the fiscal year then ending.

(2) The Borrowers will maintain at all times a ratio of Funded Debt to EBITDA on
a rolling four quarter basis of less than 2.50 to 1.0.

(3) The Borrowers will maintain as of the end of each fiscal quarter, on a
rolling four quarters basis, an Interest Coverage Ratio of at least 3.50 to 1.0.

As used herein:

“EBIT” means net income plus interest expense plus federal, state and local
income tax expense.

“EBITDA” means net income plus interest expense plus federal, state and local
income tax expense plus depreciation plus amortization.

“Interest Coverage Ratio” means (i) EBIT, divided by (ii) the sum of interest
expense.

“Funded Debt” means all indebtedness for borrowed money having an original term
of more than one year, including but not limited to capitalized lease
obligations, reimbursement obligations in respect of letters of credit, and
guaranties of any such indebtedness.

“Tangible Net Worth” means stockholders’ equity in the Borrowers less any
advances to affiliated parties less all items properly classified as
intangibles.

All of the above financial covenants shall be computed and determined in
accordance with GAAP applied on a consistent basis (subject to normal year-end
adjustments).

ADDITIONAL COVENANTS